Citation Nr: 0421384	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
paraplegia of the lower extremities, loss of bowel sphincter 
control, neurogenic bladder, and amputation of the right 
lower extremity, due to a laminectomy performed in May 1990.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See also Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(June 24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

1.  Date of Claim

Initially, the Board will address the standard under which 
the veteran's claim should be evaluated.  In this regard, the 
Board notes that the veteran submitted an Application for 
Compensation or Pension (VA Form 21-526) in July 1991.  When 
asked to describe the nature of any sickness, disease, or 
injuries for which his claim was made, the veteran responded 
"Lamanectomy [sic] May 4, 1990."  He further indicated that 
he had been hospitalized from April 22, 1990, to March 3, 
1991, at the VA Medical Center (MC) in Long Beach, 
California.  He furnished information regarding the nature 
and history of his disabilities and completed the form, 
indicating an intention to claim he was totally disabled.  
The RO responded that same month, informing the veteran he 
was ineligible for non-service-connected disability pension 
because he had no wartime service.  The RO did not adjudicate 
a claim for compensation under 38 U.S.C.A. § 1151.  The 
veteran was notified of the decision, and did not appeal.

In April 1998, the veteran submitted a written statement, 
indicating specifically that he wanted to raise a claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  The RO adjudicated this claim, which is on appeal 
and before the Board at this time.

The Board notes that, in his June 2004 Informal Brief of 
Appellant in Appealed Case, the veteran's representative 
contends that the veteran's July 1991 claim should have been 
interpreted to include a claim for compensation under 
38 U.S.C.A. § 1151, in addition to a claim for pension.  He 
cited judicial caselaw highlighting VA's responsibility to 
liberally interpret documents and statements from veterans, 
to include any informal claims.  See, e.g., Myers v. 
Derwinski, 1 Vet. App. 127 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991).

Given VA's duty to assist veterans in substantiating their 
claims, and more recent caselaw emphasizing the 
responsibility of VA to liberally interpret informal claims, 
see Mingo v. Derwinski, 2 Vet. App. 51 (1992); Moody v. 
Principi, 360 F.3d 1306 (Fed. Cir. 2004), the Board agrees 
with the representative that the veteran's July 1991 VA Form 
21-526 should be interpreted to have raised a claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 at that 
time.

2.  Applicable Law

38 U.S.C.A. § 1151 provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2003).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

So as to avoid any misunderstanding as to the governing law, 
and to address the distinction identified by the veteran's 
representative as to a change in the law, the Board notes 
that while earlier interpretations of the statute, embodied 
in regulations, required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  As a result, neither VA fault nor an event 
not reasonably foreseeable would be required for a claim to 
be granted.  Subsequently, Congress amended 38 U.S.C.A. 
§ 1151, effective for claims filed on or after October 1, 
1997, to preclude compensation in the absence of negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.

The Board, as discussed above, has determined that the 
veteran filed a claim for benefits under 38 U.S.C.A. § 1151 
in July 1991.  Therefore, VA must consider the veteran's 
claim under the version of 38 U.S.C.A. § 1151 extant before 
the 1997 congressional amendment.  Thus, as noted above, 
neither VA fault nor an event not reasonably foreseeable 
would be required for this claim to be granted.  Since the 
veteran's claim was previously evaluated by the RO under the 
standard in effect after October 1, 1997, a remand is 
necessary to evaluate the veteran's claim for 38 U.S.C.A. 
§ 1151 benefits under the standard previously in effect under 
the Gardner precedent.

Next, the Board notes that the veteran indicated on his July 
1991 claim form that he had received treatment in June 1991 
for a gunshot wound.  Records of that treatment have not been 
obtained and associated with the veteran's claims file.  
Evaluation of those records is necessary to fully consider 
all evidence regarding the veteran's claim for 38 C.F.R. 
§ 1151 benefits.  Therefore, the RO should take steps to 
request and obtain these records.

In view of the foregoing, to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide the 
names, addresses, and approximate dates of 
treatment for all health care providers who may 
possess additional records pertinent to his claim.  
With any necessary authorization from the veteran, 
the RO should attempt to obtain and associate with 
the claims file any records identified by the 
veteran that are not already of record.  In 
particular, the RO should take all necessary steps 
to obtain records of history and treatment for the 
veteran's gunshot wound in June 1991 at Methodist 
Hospital, 300 W. Huntington Drive, Arcadia, 
California, 91007.

3.  The RO should request that a VA physician 
review the veteran's claims folder, including a 
copy of this Remand and any evidence added to the 
record.  The reviewing physician's report should 
fully set forth all current complaints, pertinent 
clinical findings, and diagnoses.  The reviewer 
should be requested to render an opinion as to:  

a.  whether the veteran incurred 
additional disability as a result of his 
laminectomy at the VAMC in 1990 (without 
regard to whether there was any negligence 
or other untoward event or complication);

b.  whether any additional back disability 
was a necessary (i.e., expected or 
intended) consequence of the laminectomy; 
and

c.  if there is additional disability of 
the veteran's back and spine and it does 
not constitute a necessary consequence of 
the treatment afforded, whether there is 
any disability, including paraplegia of 
the lower extremities, loss of bowel 
sphincter control, neurogenic bladder, and 
amputation of the right lower extremity, 
which developed as a result of the 
additional disability of the veteran's 
back and spine.  

d.  In formulating this opinion, the 
reviewing physician may wish to refer to 
the legal criteria set out at pages 4-5, 
above, particularly the provisions as to 
the necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of the 
veteran.  

All opinions expressed should be supported by 
reference to pertinent evidence.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for benefits under 38 U.S.C.A. 
§ 1151.  If the benefits sought on appeal remain 
denied, the veteran and his representative should 
be provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the relevant evidence and applicable law 
and regulations considered pertinent to the issue 
currently on appeal since the December 2003 SSOC.  
An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


